—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondents to halt all proceedings in the matter pending in the Supreme Court, Queens County, under Indictment No. 4457/95 entitled People v Isador Adams.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Bracken, J. P., Thompson, Goldstein and Mc-Ginity, JJ., concur.